Citation Nr: 9915537	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  98-03 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to service connection for nonspecific nerve 
damage secondary to service-connected right femoral hernia.

2.	Entitlement to service connection for stomach problems a 
secondary to service-connected appendectomy. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
February 1946.    

This appeal arose from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 


FINDING OF FACT

The veteran has not presented a claim of entitlement to 
service connection for nonspecific nerve damage secondary to 
service-connected right femoral hernia that is plausible or 
capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for 
nonspecific nerve damage secondary to service-connected right 
femoral hernia is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for non-specific 
nerve damage secondary to service-connected right femoral 
hernia.  The legal question to be answered initially is 
whether he has presented evidence of a well-grounded claim; 
that is, a claim that is plausible.  If he has not presented 
a well-grounded claim, his appeal must fail with respect to 
this claim and there is no duty to assist him further in the 
development of this claim.  38 U.S.C.A. § 5107(a).  As will 
be explained below, the Board finds that this claim is not 
well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  However, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

In the present case, the record does not show that the 
veteran currently suffers from any form of nerve damage.  As 
a well-grounded claim requires competent evidence that the 
claimant actually has the disorder in question, the Board 
must conclude that the veteran has failed to fulfill his 
statutory burden.  Rabideau.   Moreover, even assuming that 
the appellant has non-specific nerve damage, the record shows 
that no competent evidence has been presented linking this 
disorder to either the veteran's military service or his 
service-connected right femoral hernia. 
 
A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the appellant 
has submitted no medical opinion or other competent evidence 
to support his claim that he has any form of nerve damage, 
the Board finds that he has not met the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107.  Hence, the benefit sought on appeal is 
denied.  


ORDER

Service connection for nonspecific nerve damage secondary to 
service-connected right femoral hernia is denied.


REMAND

In a March 1998 rating decision, the RO denied service 
connection for stomach problems as secondary to service-
connected appendectomy.  The veteran thereafter submitted a 
timely notice of disagreement which was received in March 
1999.  However, a statement of the case was never issued by 
the RO.  While the Board may not exercise jurisdiction in the 
absence of a properly perfected appeal, in light of several 
recent Court cases, in order to avoid frivolous appeals to 
the Court, and in order to avoid certain abuses of the Equal 
Access to Justice Act, the issue of service connection for 
stomach trouble as secondary to service-connected 
appendectomy, is remanded for the issuance of a statement of 
the case.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

The Board also observes that Lori J. Ford, M.D., in a March 
1999 private medical statement, indicated that it was very 
difficult to firmly state that the veteran's [stomach] 
symptoms were now not related to previous surgeries and 
peritonitis.  As this medical statement renders the claim 
well-grounded, the RO may want to consider offering him a VA 
examination to determine the etiology of his stomach 
problems. 

Therefore, this case is REMANDED for the following action:

The RO should issue a statement of the 
case on the issue:  Entitlement to 
service connection for stomach problems a 
secondary to service-connected 
appendectomy. 

The veteran is hereby informed that the Board may only 
exercise jurisdiction over an issue after an appellant has 
filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. 
App. 554 (1993).  Hence, if he wishes to appeal the rating 
assigned his stomach disorder, he must take appropriate 
action to perfect his appeal following the issuance of the 
aforementioned statement of the case.

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 

